Citation Nr: 0727640	
Decision Date: 09/04/07    Archive Date: 09/14/07

DOCKET NO.  05-27 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a mood disorder 
(claimed as depression and anxiety) to include as secondary 
to tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to 
February 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the benefit sought on 
appeal.


FINDING OF FACT

The veteran's mood disorder was not caused by or 
etiologically related to service and bears no relationship to 
his service-connected tinnitus.


CONCLUSION OF LAW

A mood disorder was not incurred in or aggravated by service 
and is not proximately due to a service-connected disability.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition, a disability which is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  Id.; 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The veteran essentially claims that he has a mood disorder as 
a result of tinnitus problems and conflicts with his 
supervisor in service.  

The veteran's service medical records make no reference to 
any diagnosis for or treatment of any mood or mental disorder 
in service.  They note that the veteran visited the mental 
health clinic in January 1980 and he reported having problems 
with his job.  However, the veteran never followed up by 
calling for an appointment to discuss his issues.  At his 
separation examination in February 1980, the military 
physician noted that his psychiatric status was normal.  
Indeed, a Medical History Report in conjunction with his 
separation examination indicated that he checked the box 
"No" for depression, excessive worry, or nervous trouble of 
any sort.  

Simply stated, the service medical records are probative 
evidence that a mood disorder was not incurred during 
service, as they show that his mental status was normal at 
the time of his discharge from service.  

Outpatient treatment reports from LaFollette VAMC from 
November 1999 show complaints for insomnia.  However, a VA 
physician specifically ruled out any evidence of depression.  
In addition, none of his VA outpatient treatment records 
demonstrate a connection between his service-connected 
tinnitus and his mood disorder.

In this regard, VA furnished the veteran a compensation 
examination in September 2003 to determine the nature and 
etiology of his mood disorder.  At the examination, the 
veteran reported that his mood was "OK" but he complained 
of depression, anxiety, irritability, temper episodes, 
fatigue, and lack of motivation.  The examiner also noted 
that the veteran responded well to Sertraline concerning his 
irritability and temper episodes.  Further, the examiner 
noted that the veteran functions at a high level at home and 
socially in the work environment.  The examiner provided a 
diagnosis of mood disorder due to obstructive sleep apnea and 
obesity.  Hence, the examiner opined that "while I cannot 
say the tinnitus does not contribute to his depressive or 
irritable mood state, it appears to be much less likely to be 
the significant contributor compared to the well-documented 
literature linking obstructive sleep apnea with depression."  
The examiner explained his rational by noting that the 
veteran gained over a hundred pounds since service which 
resulted in his sleep apnea, and in turn; the lack of sleep 
caused his mood disorder.  The examiner's opinion provides 
highly probative evidence against this claim.

In essence, the examiner provided an opinion that the 
veteran's tinnitus could contribute to his mood disorder but 
it is unlikely.  Even assuming the Board considers the 
examiner's assessment in the best possible light, purely 
speculative medical opinions do not provide the degree of 
certainty required for medical nexus evidence for the 
purposes of service connection.  See Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 
127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a 
medical opinion expressed in terms of "may" also implies "may 
or may not" and is too speculative to establish a plausible 
claim"); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) 
("may or may not" language by physician is too speculative). 
); see also 38 C.F.R. § 3.102 (By reasonable doubt is meant 
... a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility). 

Furthermore, a VA doctor indicated in a December 2003 letter 
that the veteran has a current diagnosis of PTSD and 
tinnitus.  He opined that PTSD symptoms often exaggerate 
tinnitus when they are triggered by loud, sudden sounds and 
cause extreme discomfort.  However, none of the veteran's VA 
outpatient treatment records or service medical records notes 
a diagnosis of PTSD.  Indeed, a medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  The Board also notes 
that this doctor was treating the veteran for his hearing 
loss and tinnitus, and unlike the examiner who saw the 
veteran in September 2003, is obviously not a psychiatric 
specialist.

Finally, it is noted that a layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186.  See also Bostain v. 
West 11 Vet. App. 124, 127 (1998) citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  In 
this case, the Board finds that the service and post-service 
medical records, particularly the September 2003 VA 
examination report, outweigh the veteran's contention that a 
psychiatric disorder was incurred in service or a result of 
his service-connected tinnitus, indicating a condition that 
began many years after service.

Based on the above, the preponderance of the evidence is 
against the veteran's mood disorder claim.  Hence, there is 
not an approximate balance of positive and negative evidence 
to which the benefit-of-the-doubt standard applies.  38 
U.S.C.A.  § 5107(b).  As a result, VA must deny the appeal.


The Duty to Notify and the Duty to Assist

The Board must ensure that VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2005); 38 C.F.R. § 3.159 (2006).  The 
notification obligation in this case was accomplished by way 
of a letter from the RO to the veteran dated in July 2003.  
While this notice does not provide any information concerning 
the evaluation or the effective date that could be assigned 
should service connection be granted, Dingess v. Nicholson, 
19 Vet. App. 473 (2006), since this decision affirms the RO's 
denial of service connection, the veteran is not prejudiced 
by the failure to provide him that further information. 

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained to fairly decide this appeal, and have not argued 
that any error or deficiency in the accomplishment of the 
duty to notify and duty to assist has prejudiced him in the 
adjudication of his appeal.

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various postdecisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.)

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.


ORDER

The appeal is denied.


____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


